Case 1:21-cv-02892-CM Document1 Filed 04/01/21 Page 1 of 2

 

 

 

UNITED STATES DISTRICT COURT .,.
SOUTHERN DISTRICT OF NEW York

Sharhop no Magy

(full name of tt the plaintiff or “petitioner applying (each person
must submit a separate application)
CV ( det)

 

-against- (Provide docket number, ¥ available; if filing this with
| f your complaint, you will not yet have a docket number.)

CPS 2 Ch. | ld Ser evicces
( ff Co cue

VDI Ee oy

{full name(s ) of the defendant(s)/respondent(s}}

 

\
i
i

ae ie

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Tam a plaintiff/ petitioner in this case and declare that | am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are

true:
Yo
1. Are you incarcerated? [] Yes E-No {lf “No,” go to Question 2.)
lam being held at:

 

Do you receive any payment from this institution? | Yes V4 " No

Monthly amount:

If lam a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915{a)(2), (b). I understand that this means that I will be equired to pay the full filing fee.

  

2. Are you presently employed? [] Yes | [A No

lf “yes,” my employer's name and address are:
¥ Y employ

Gross monthly pay or wages:

 

If “no,” what was your last date of employment?

 

Gross monthly wages at the time:

 

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the

following sources? Check all that apply. ae

(a) Business, profession, or other self-employment LI Yes 8
(b) Rent payments, interest, or dividends [] Yes La’ No

SDNY Rev: 8/5/2015
Case 1:21-cv-02892-CM Document1 Filed 04/01/21 Page 2 of 2

(c) Pension, annuity, or life insurance payments [J Yes

(d) Disability or worker's compensation payments — [] Yes

(e) Gifts or inheritances [] S
() Any other public benefits (unemployment, social security, Ye

food stamps, veteran’s, etc.) s
(g) Any other sources Li Yes [] No

 

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future,
ae % . el
Ay O° Coe ey FE WE ELS

Soe

 

¥ If you answered “No” to all of the questions above, explain how you are paying your expenses:

4, How much money do you have in cash or in a checking, savings, or inmate account?

Prove

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else’s name? If so,

describe the property and its approximate value:

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

v Tonge f eo
7. List all people who are dependent on you for support, your relations P with each person, and how
much you contribute to their support (only provide initials for minors under 18):

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed

and to whom they are payable:
~\2ING

Declaration: | declare under penalty of perjury that the abgye}informatio is true. I underst fnd that a false
statement may result in a dismissal of my claims. ?--

~f J- a [ ;
Li Liz | 227( | Of > a a A

 

 

Dated

“Gis
Chex bea are ae YY

“Name {Last, Firs ay Prison identification # (if incarcerated}
f ———

TIE Rees OV OO SC By

 

 

 

Address City State Zip Code, ; Look an
vie M—-YOo? ah VEC M
UL SOS “YOR Bhaoshenrohs (BO OW
Telephone Number E-mail Address {if available) .

IFP Application, page 2 fe Aon
